DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihira (US PGPub 2014/0027054 A1) in view of Kokini (US PGPub 2012/0321536 A1).
With regard to claims 15 and 24, Yoshihara teaches a microchip having a flow channel in which a medium flows, the microchip comprising a first substrate and a second substrate bonded to each other, each of the first and second substrate being made of glass or resin (paragraph 25), and a flow channel 
Yoshihira is silent as to the pattern of the flow channel.
Kokini teaches that complex fluid flow channel patterns were known in the microchip art at the time of the invention (figure 7a-7c), including joining surfaces of first and second substrates constituted with a plurality of joining regions provided on at least one of the first and second joining surfaces (figure 7b, the small squares and the two side regions), a flow channel forming portion configured to form a flow channel in which a medium flows (figure 7b, any of the possible flow paths), and segmented to be separate from one another by a segmenting recessed portion (figure 7b, any other of the possible flow paths that segment the small squares separate from each other).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a complex channel pattern dependent upon the desired function of the microfluidic device in the teaching of Yoshihara, where one of ordinary skill in the art at the time of the invention would have held that pattern as claimed by applicant would have held the expectation of successful bonding and function within a microfluidic device (Kokini, paragraph 47).

With regard to claims 16 and 19, Yoshihira is silent as to the pattern of the flow channel and the features associated therewith.
Kokini teaches microchip channel widths of 1 to 1000 microns (paragraph 32) and an exemplary channel depths of 200 (paragraph 44, line 3-6, with 435 micron width), where substrate thicknesses are controllable (paragraph 52, line 10-12) and are known at the very least on the order of hundreds of microns (paragraph 56, line 4-6).  Furthermore, Kokini teaches that limiting channel distortion during bonding is achieved by increasing the thickness of the substrate (Kokini, paragraph 44, line 27-29), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the thickness of the substrate relative to the channel width and depth, as would have been obtained through routine experimentation, so as to minimize the channel distortion during bonding as directed by the teaching of Kokini.  

With regard to claims 17, 18 and 20-23, although the prior art does not explicitly disclose the design of the flow channels as claimed by applicant, since the prior art teaches that complex patterns were known and held the expectation of success (Kokini, paragraph 32 and 47, figures 7a-7c) with the features as claimed by applicant (figure 7b), it would have been obvious to one of ordinary skill in the art at the time of the invention to pattern the flow channels of the microchip dependent upon the desired function of the microchip, where such design features absent a showing of unexpected results are not found to lend patentable weight to a product claim.

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.
With regard to applicant’s argument that the prior art, and specifically Kokini, fails to disclose the invention as claimed, the examiner respectfully disagrees.  While the examiner agrees that the prior art is silent as to whether the structures reinforce the joining strength between the first and second substrate while improving the flexibility, as argued by applicant on page 10 the response filed 10/13/2020, applicant’s argument is not commensurate in scope with applicant’s claim.  As currently worded, the structure of 7b of Kokini clearly shows “a plurality of joining regions” (the small squares and both of the two sides), “a flow channel forming a portion configured to form a flow channel in which a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746